OPINION ON MOTION FOB REHEARING.
The undisputed evidence is that during the evening of the day on which the goods were sold negotiations were begun between T. J. Gideon, one of the purchasers at the sale, and W. W. Gideon, the trustee, for a release of the goods to the latter. Within forty-eight hours after the sale the goods were resold to W. W. Gideon at an alleged profit to T. J. and E. M. Gideon, the purchasers, of $600. It is claimed by counsel *615for appellants that a conclusive presumption attaches to these circumstances that the two transactions constituted but one, that is a sale of the goods by the trustee to himself. In support of this the case of Abbot v. American Rubber Co., 33 Barb. 578, is cited. The reasoning of the court in that case is quite persuasive, and were the question a new one in this state we would be inclined to follow it. It is there argued that where the trustee repurchases the goods within a short time after their sale by him (in that case within two days), and the possession of the property was not changed, the presumption must be that the first sale was for the benefit of the trustee, and that he ought not be permitted to allege and prove to the contrary, for the reason that the presumption is not deducible from the evidence but attaches itself to the circumstances when proved. Thus in a case of homicide a conclusive presumption of an intent to kill arises from the use of a deadly weapon. However a different rule has been declared in this state in Boehlert v. McBride, 48 Mo. 505. It is there held that when the trust property is sold back to the trustee within a -short time after a sale by him, in order to fix upon him the charge of having speculated at the sale or violated his duty as trustee, there should be some proof that there was an understanding between him and the bidder at or prior to the sale. In the case here the circuit court was justified in deciding this question against the appellants. Aside from the circumstances all of the proof is to the effect that the purchase by ~W. ~W. Gideon was an afterthought. The motion for rehearing will be overruled.
All concur.